


Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 6, 2018 by and between Gores Holdings III, Inc., a Delaware
corporation (the “Company”), and Continental Stock Transfer & Trust Company, a
New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-226794 (the
“Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-third of one warrant, each whole warrant entitling
the holder thereof to purchase one share of Common Stock (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Deutsche Bank Securities Inc., as representative
(the “Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $375,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $431,250,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $13,125,000, or $15,093,750 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee.  The Trustee hereby agrees
and covenants to:

 

(a)           Hold the Property in trust for the Beneficiaries in accordance
with the terms of this Agreement in the Trust Account established by the Trustee
at J.P. Morgan Chase Bank, N.A. and at a brokerage institution selected by the
Trustee that is reasonably satisfactory to the Company;

 

--------------------------------------------------------------------------------


 

(b)           Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)           In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets, it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder;

 

(d)           Collect and receive, when due, all interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)           Promptly notify the Company and the Representative of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)            Supply any necessary information or documents as may be requested
by the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)           Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)           Render to the Company monthly written statements of the activities
of, and amounts in, the Trust Account reflecting all receipts and disbursements
of the Trust Account;

 

(i)            Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B signed on behalf of the Company
by its Chief Executive Officer, President, Chief Financial Officer, Secretary or
Chairman of the board of directors of the Company (the “Board”) or other
authorized officer of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including interest not
previously released to the Company to fund its regulatory compliance
requirements and other costs related thereto (each, a “Regulatory Withdrawal”)
subject to an annual limit of $750,000, for a maximum of 24 months or to pay its
franchise and income taxes (less up to $100,000 of interest that may be released
to the Company to pay dissolution expenses), only as directed in the Termination
Letter and the other documents referred to therein, or (y) upon the date which
is 24 months after the closing of the Offering if a Termination Letter has not
been received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not

 

2

--------------------------------------------------------------------------------


 

previously released to the Company pursuant to a Regulatory Withdrawal or to pay
its franchise and income taxes (less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses) shall be distributed to the
Public Stockholders of record as of such date; provided, however, that in the
event the Trustee receives a Termination Letter in a form substantially similar
to Exhibit B hereto, or if the Trustee begins to liquidate the Property because
it has received no such Termination Letter by the date which is 24 months after
the closing of the Offering, the Trustee shall keep the Trust Account open until
twelve (12) months following the date the Property has been distributed to the
Public Stockholders;

 

(j)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit C (a “Tax Payment Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to cover any income or franchise tax
obligation owed by the Company as a result of assets of the Company or interest
or other income earned on the Property, or to cover working capital
requirements, which amount shall be delivered directly to the Company by
electronic funds transfer or other method of prompt payment, and the Company
shall forward such tax payment to the relevant taxing authority; provided,
however, that to the extent there is not sufficient cash in the Trust Account to
pay such tax obligation, the Trustee shall liquidate such assets held in the
Trust Account as shall be designated by the Company in writing to make such
distribution; provided, further, that if the tax to be paid is a franchise tax,
the written request by the Company to make such distribution shall be
accompanied by a copy of the franchise tax bill from the State of Delaware for
the Company and a written statement from the principal financial officer of the
Company setting forth the actual amount payable. The written request of the
Company referenced above shall constitute presumptive evidence that the Company
is entitled to said funds, and the Trustee shall have no responsibility to look
beyond said request;

 

(k)           Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit D (a “Regulatory Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to fund a Regulatory Withdrawal, which amount
shall be delivered directly to the Company by electronic funds transfer or other
method of prompt payment; provided, however, that to the extent there is not
sufficient cash in the Trust Account to fund a Regulatory Withdrawal, the
Trustee shall liquidate such assets held in the Trust Account as shall be
designated by the Company in writing to make such distribution. The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

 

(l)            Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as
Exhibit E (a “Stockholder Redemption Withdrawal Instruction”), the Trustee shall
distribute on behalf of the Company the amount requested by the Company to be
used to redeem shares of Common Stock from Public Stockholders properly
submitted in connection with a stockholder vote to approve an amendment to the
Company’s amended and restated certificate of incorporation that would affect
the substance or timing of the Company’s obligation to redeem 100% of its public
shares of

 

3

--------------------------------------------------------------------------------


 

Common Stock if the Company has not consummated an initial Business Combination
within such time as is described in the Company’s amended and restated
certificate of incorporation. The written request of the Company referenced
above shall constitute presumptive evidence that the Company is entitled to
distribute said funds, and the Trustee shall have no responsibility to look
beyond said request; and

 

(m)          Not make any withdrawals or distributions from the Trust Account
other than pursuant to Sections 1(i), 1(j), 1(k) or 1(l) above.

 

2.             Agreements and Covenants of the Company.  The Company hereby
agrees and covenants to:

 

(a)           Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chairman of the Board, President, Chief Executive Officer,
Chief Financial Officer or Secretary. In addition, except with respect to its
duties under Sections 1(i), 1(j), 1(k) and 1(l) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it, in good faith and with reasonable
care, believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;

 

(b)           Subject to Section 4 hereof, hold the Trustee harmless and
indemnify the Trustee and its sub agents from and against any and all expenses,
including reasonable counsel fees and disbursements, or losses suffered by the
Trustee in connection with any action taken by it hereunder and in connection
with any action, suit or other proceeding brought against the Trustee involving
any claim, or in connection with any claim or demand, which in any way arises
out of or relates to this Agreement, the services of the Trustee hereunder, or
the Property or any interest earned on the Property, except for expenses and
losses resulting from the Trustee’s gross negligence, fraud or willful
misconduct. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this Section 2(b), it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”). The Trustee shall have the right to conduct and manage the
defense against such Indemnified Claim; provided that the Trustee shall obtain
the consent of the Company with respect to the selection of counsel, which
consent shall not be unreasonably withheld. The Trustee may not agree to settle
any Indemnified Claim without the prior written consent of the Company, which
such consent shall not be unreasonably withheld. The Company may participate in
such action with its own counsel;

 

(c)           Pay the Trustee the fees set forth on Schedule A hereto, including
an initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections
1(i) through 1(l) hereof. The Company shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering. The Trustee shall refund to the Company the monthly fee (on a pro
rata basis) with respect to any period after the liquidation of the Trust
Account. The Company shall not be responsible for any other fees or charges of
the Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

4

--------------------------------------------------------------------------------


 

(d)           In connection with any vote of the Company’s stockholders
regarding a merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

(e)           Provide the Representative with a copy of any Termination
Letter(s) and/or any other correspondence that is sent to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after it
issues the same;

 

(f)            Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement; and

 

(g)           Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the Deferred Discount, which shall in no event be less than
$13,125,000.

 

3.             Limitations of Liability.  The Trustee shall have no
responsibility or liability to:

 

(a)           Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any Agreement or document other than this Agreement and
that which is expressly set forth herein;

 

(b)           Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;

 

(c)           Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received instructions from the Company given as provided herein to do so and the
Company shall have advanced or guaranteed to it funds sufficient to pay any
expenses incident thereto;

 

(d)           Refund any depreciation in principal of any Property;

 

(e)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

5

--------------------------------------------------------------------------------


 

(f)            The other parties hereto or to anyone else for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

(g)           Verify the accuracy of the information contained in the
Registration Statement;

 

(h)           Provide any assurance that any Business Combination entered into
by the Company or any other action taken by the Company is as contemplated by
the Registration Statement;

 

(i)            File information returns with respect to the Trust Account with
any local, state or federal taxing authority or provide periodic written
statements to the Company documenting the taxes payable by the Company, if any,
relating to any interest income earned on the Property;

 

(j)            Prepare, execute and file tax reports, income or other tax
returns and pay any taxes with respect to any income generated by, and
activities relating to, the Trust Account, regardless of whether such tax is
payable by the Trust Account or the Company, including, but not limited to,
franchise and income tax obligations, except pursuant to Section 1(j) hereof; or

 

(k)           Verify calculations, qualify or otherwise approve the Company’s
written requests for distributions pursuant to Sections 1(i), 1(j), 1(k) and
1(l) hereof.

 

4.             Trust Account Waiver.  The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5.             Termination.  This Agreement shall terminate as follows:

 

(a)           If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee, pending which the Trustee shall continue to act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of

 

6

--------------------------------------------------------------------------------


 

the Trust Account to the successor trustee, including but not limited to the
transfer of copies of the reports and statements relating to the Trust Account,
whereupon this Agreement shall terminate; provided, however, that in the event
that the Company does not locate a successor trustee within ninety (90) days of
receipt of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

(b)           At such time that the Trustee has completed the liquidation of the
Trust Account and its obligations in accordance with the provisions of
Section 1(i) hereof (which section may not be amended under any circumstances)
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

 

6.             Miscellaneous.

 

(a)           The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)           This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. Except for
Sections 1(i) and 1(l) hereof (which may not be modified, amended or deleted
without the affirmative vote of sixty five percent (65%) of the then outstanding
shares of Common Stock and Class F common stock, par value $0.0001 per share, of
the Company voting together as a single class; provided that no such amendment
will affect any Public Stockholder who has otherwise indicated his election to
redeem his shares of Common Stock in connection with a stockholder vote sought
to amend this Agreement), this Agreement or any provision hereof may only be
changed, amended or modified (other than to correct a typographical error) by a
writing signed by each of the parties hereto.

 

(d)           The parties hereto consent to the jurisdiction and venue of any
state or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

7

--------------------------------------------------------------------------------


 

(e)           Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or by facsimile transmission:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn:  Steven G. Nelson or Sharmin Carter
Fax No.:  (212) 509-5150

 

if to the Company, to:

 

Gores Holdings III, Inc.

9800 Wilshire Blvd.

Beverly Hills, CA 90212

Attn:  Mark Stone

Fax No.: (310) 209-3310

 

in each case, with copies to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attn:  Heather Emmel, Esq.
Fax No.:  (212) 310-8007

 

and

 

Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Attn.:  Ravi Raghunathan
Fax No.:  (646) 666-3375

 

and

 

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036

 

8

--------------------------------------------------------------------------------


 

Attn:  Paul D. Tropp, Esq.
Fax No.:  (212) 596-9090

 

(f)            Each of the Company and the Trustee hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(g)           Each of the Company and the Trustee hereby acknowledges and agrees
that Deutsche Bank Securities Inc. is a third party beneficiary of this
Agreement.

 

(h)           Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

Continental Stock Transfer & Trust Company, as Trustee

 

 

 

 

 

By:

/s/ Francis E. Wolf, Jr.

 

 

Name:

 

 

Title: Vice President

 

 

 

 

 

Gores Holdings III, Inc.

 

 

 

 

 

By:

/s/ Mark Stone

 

 

Name: Mark Stone

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Fee Item

 

Time and method of payment

 

Amount

 

Initial set-up fee.

 

Initial closing of Offering by wire transfer.

 

$

2,000.00

 

 

 

 

 

 

 

Trustee administration fee

 

Payable annually. First year fee payable, at initial closing of Offering by wire
transfer, thereafter by wire transfer or check.

 

$

10,000.00

 

 

 

 

 

 

 

Transaction processing fee for disbursements to Company under Sections 1(i),
1(j), 1(k) and 1(l)

 

Deduction by Trustee from accumulated income following disbursement made to
Company under Section 1

 

$

250.00

 

 

 

 

 

 

 

Paying Agent services as required pursuant to Section 1(i)

 

Billed to Company upon delivery of service pursuant to Section 1(i)

 

Prevailing rates

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn:  Steven G. Nelson or Sharmin Carter

 

Re:                             Trust Account No.            Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Gores Holdings III, Inc. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of September 6, 2018 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with
                  (the “Target Business”) to consummate a business combination
with Target Business (the “Business Combination”) on or about [insert date]. 
The Company shall notify you at least forty-eight (48) hours in advance of the
actual date of the consummation of the Business Combination (the “Consummation
Date”).  Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into the trust checking account at JP Morgan Chase
Bank, N.A. to the effect that, on the Consummation Date, all of funds held in
the Trust Account will be immediately available for transfer to the account or
accounts that the Company shall direct on the Consummation Date.  It is
acknowledged and agreed that while the funds are on deposit in the trust
checking account at JP Morgan Chase Bank, N.A. awaiting distribution, the
Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer, which
verifies that the Business Combination has been approved by a vote of the
Company’s stockholders, if a vote is held and (b) joint written instruction
signed by the Company and Deutsche Bank Securities Inc. with respect to the
transfer of the funds held in the Trust Account, including payment of the
Deferred Discount from the Trust Account (the “Instruction Letter”).  You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter.  In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company.  Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.

 

--------------------------------------------------------------------------------


 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

 

Very truly yours,

 

 

 

Gores Holdings III, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc: Deutsche Bank Securities Inc.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn:  Steven G. Nelson or Sharmin Carter

 

Re:                             Trust Account No.            Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Gores Holdings III, Inc. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of September 6, 2018 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s Amended and Restated Certificate of
Incorporation, as described in the Company’s Prospectus relating to the
Offering.  Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on           , 20    and to
transfer the total proceeds into the trust checking account at JP Morgan Chase
Bank, N.A. to await distribution to the Public Stockholders.  The Company has
selected [         ](1) as the record date for the purpose of determining the
Public Stockholders entitled to receive their share of the liquidation
proceeds.  You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Stockholders in accordance with the terms of the Trust
Agreement and the Amended and Restated Certificate of Incorporation of the
Company.  Upon the distribution of all the funds, net of any payments necessary
for reasonable unreimbursed expenses related to liquidating the Trust Account,
your obligations

 

--------------------------------------------------------------------------------

(1)  24 months from the closing of the Offering.

 

--------------------------------------------------------------------------------


 

under the Trust Agreement shall be terminated, except to the extent otherwise
provided in Section 1(j) of the Trust Agreement.

 

 

Very truly yours,

 

 

 

Gores Holdings III, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc: Deutsche Bank Securities Inc.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn:  Accounting Department: Sharmin Carter and Celeste Gonzalez

 

Re:                             Trust Account No.[         ] Tax Payment
Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Gores Holdings III, Inc. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of September 6, 2018 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $        of the
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement]. Such withdrawal will not result in more
than $750,000 of the interest income earned on the property being withdrawn for
such purposes for the current year in accordance with the provisions of the
Trust Agreement]. In accordance with the terms of the Trust Agreement, you are
hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

 

Very truly yours,

 

 

 

Gores Holdings III, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

cc: Deutsche Bank Securities Inc.

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn:  Accounting Department: Sharmin Carter and Celeste Gonzalez

 

Re:                             Trust Account No.            Regulatory
Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Gores Holdings III, Inc. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of September 6, 2018 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $        of the
interest income earned on the Property as of the date hereof.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to fund its regulatory compliance requirements and
other costs related thereto. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

 

 

Very truly yours,

 

 

 

Gores Holdings III, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

cc: Deutsche Bank Securities Inc.

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Steven G. Nelson or Sharmin Carter

 

Re:                              Trust Account No.       Stockholder Redemption
Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(l) of the Investment Management Trust Agreement between
Gores Holdings III, Inc. (the “Company”) and Continental Stock Transfer & Trust
Company (the “Trustee”), dated as of September 6, 2018 (the “Trust Agreement”),
the Company hereby requests that you deliver to the redeeming Public
Stockholders of the Company $                        of the principal and
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that affects the substance or
timing of the Company’s obligation to redeem 100% of its public shares of Common
Stock if the Company has not consummated an initial Business Combination within
such time as is described in the Company’s amended and restated certificate of
incorporation. As such, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
redeeming Public Stockholders in accordance with your customary procedures.

 

 

Very truly yours,

 

 

 

Gores Holdings III, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc:  Deutsche Bank Securities Inc.

 

 

18

--------------------------------------------------------------------------------
